Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 1 of 20




                     EXHIBIT 1
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 2 of 20


                                                SDL
              ENTERPRISE SOFTWARE LICENSE AND MAINTENANCE AGREEMENT
                          WITH OPTIONAL HOSTING FACILITY


     THIS SOFTWARE LICENSE AND MAINTENANCE AGREEMENT (the "Agreement") is made
and entered into as of      August, 2006 (the "Effective Date"), by and between SDL pic, a
company incorporated under the laws of England and Wales ("SDL"), with an address at
Globe House, Clivemont Road, Maidenhead, Berkshire SL6 7DY, England, and Avaya Inc, a
New Jersey corporation, with an address at 211 Mt. Airy Road, Basking Ridge, NJ 07920
("Avaya"), hereinafter referred to as "Customer" and describes the terms and conditions
pursuant to which SDL will license to Customer and maintain the Software (as defined
below).

      In consideration of the mutual promises and obligations set forth in this Agreement,
the sufficiency of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:
1, DEFINITIONS.
        1.1
          "Authorized Users" means those named employees and/or licensees of Customer
            that are authorized to access or use the Software, and for which Customer has
            obtained specific authorization. The number of Authorized Users licensed
            hereunder is set forth in Exhibit A.
     1.2 "Confidential Information" has the meaning set forth in Section 7.1.
     1.31 "Customer" means Avaya, its affiliates and subsidiaries
     1.3 "Device" means a storage device, such as a network server, used to install or run
            the Software.
     1.4 "Documentation" means SDL's end-user documentation, training materials,
            specifications, notes and technical documents for the Software, to the extent SDL
            develops such documentation.
     1.5 "Hosting Environment" means a data hardware configuration and structure as
            detailed in Exhibit B capable of being accessed remotely by Customer for the
            purposes of sending, processing and receiving data.
     1.6 "Initial Support Period" has the meaning set forth in Section 4.2.
     1.7 "License Fee" has the meaning set forth in Section 4.1.
     1.8 "Maintenance" has the meaning set forth in Section 8.1.
     1.9 "Maintenance Fee" has the meaning set forth in Section 4.2.
     1.10 "Renewal Support Period" has the meaning set forth in Section 4.2.
     1.11 "Software" means the software products identified in Exhibit A and any Upgrades
            thereto and any Documentation therefor.
     1.12 "Support" has the meaning set forth in Section 8.1(b),_,
     1.13 "Term" has the meaning set forth in Section 9.1.      ' O; ’
     1.14 "SDL Claims" has the meaning set forth in Section 5.3(a).
     1.15 "Upgrades" means all subsequent public releases of the Software. Upgrades shall
            exclude functionality (however denominated) that SDL licenses as a separate
            chargeable component or as a separate product.
    1.16 "Warranty Period" has the meaning set forth in Section 5.1(b).
2. LICENSE GRANT.
     2.1 License. Subject to the terms and conditions of this Agreement, SDL hereby
            grants to Customer a worldwide, perpetual, non-exclusive, non-transferable,
            and non-sublicensable license to use the Software.
     2.2 Terms and Restrictions. Customer agrees to the following limitations and
            restrictions on its use of the Software:
            (a) Either where the license is hosted, as indicated in Exhibit A:
                 (i) Authorized Users. Customer shall permit access to or use of the
                      Software only by those employees or licensees of Customer who are
                      Authorized Users, the number of which shall not exceed the number of
                      Authorized Users set forth on Exhibit A. Customer may not store or
                      install the Software on any Device.
                (ii) No Copying. Customer shall not copy the Software or, except for a
                      reasonable number of copies. Documentation.                         r")

Copyright ©2006 SDL pic. All rights reserved.                                       SLMAH 06
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 3 of 20


                 (iii) No Transfer or Rental. Except as expressly authorized herein,
                       Customer shall not transfer, lease, loan, resell for profit, distribute, or
                       otherwise grant any rights in the Software or Hosting Environment in
                       any form to any other party.
                 (iv) No Reverse Enaineerina. Customer shall not modify, copy, adapt,
                       decompile, disassemble, reverse engineer, or otherwise attempt to
                       derive source code from, the Software or Hosting Environment in whole
                       or in part.
            (b) Or where the license is not hosted, as indicated in Exhibit A:
                 (i) Authorized Users. Customer shall permit access to or use of the
                       Software oniy by those employees or licensees of Customer who are
                       Authorized Users, the number of which shall not exceed the number of
                       Authorized Users set forth on Exhibit A. Customer may store or install
                       the Software on a Device, used only to install or run the Software on a
                       workstation, terminal, or other device over an internal network;
                       provided, however, that Customer must acquire and dedicate an
                       additional license for each Device on or from which the Software is
                       installed, used, accessed, displayed, or run. A license for the Software
                       may not be shared or used concurrently on different Devices. By
                       dedicating a license to a Device, Customer is assigning the license
                       exclusively to that Device for an indefinite period of time.
                       Notwithstanding the foregoing, throughout the term of the Agreement,
                       Customer may transfer or migrate the Software for storage on any
                       other of Its internal operating systems or supported platforms at no
                       additional charge.
                 (ii) No Copying. Except for a reasonable number of copies for back-up or
                       archival purposes. Customer shall not copy the Software or
                       Documentation. Customer shall include all copyright and other
                       proprietary rights notices included on the Software on all copies of the
                       Software prepared by or for Customer. In no event shall Customer
                       remove, modify, or obscure any such notices.
                 (iii) No Transfer or Rental. Except as expressly authorized herein.
                       Customer shall not transfer, lease, loan, resell for profit, distribute, or
                       otherwise grant any rights in the Software in any form to any other
                       party.
                 (iv) No Reverse Enaineerina. Customer shall not modify, copy, adapt,
                       decompile, disassemble, reverse engineer, or otherwise attempt to
                       derive source code from, the Software in whole or in part.
     2.3 Delivery. As soon as practical after the Effective Date, SDL shall deliver to
            Customer at the address specified in Exhibit A below the Software and the
            corresponding Documentation via FTP download or shall make the Software
            available for use through the Hosting Environment.
3. PROPRIETARY RIGHTS. The license granted pursuant to Section 2 above does not
     constitute a transfer or sale of SDL's ownership rights in or to the Software or Hosting
     Environment. All right, title and interest, including ail intellectual property rights. In
     and to the Software (including any copies or subsequent versions or enhancements
     thereof) and Hosting Environment (including any and all software developed to provide
     an integration link between the Customer's system and the Hosting Environment) shall
     remain the exclusive property of SDL, subject to the rights expressly granted to
     Customer hereunder.
4. FEES AND EXPENSES.
     4.1 License Fees. In consideration of the license granted pursuant to Section 2.1,
            Customer shall pay SDL the license fee set forth in Exhibit A hereto (the
            "License Fee"j.
     4.2    Maintenance Fee. In exchange for SDL's performance of Maintenance for a
            period of one (1) year from the Effective Date (the "Initial Support Period"),
            Customer shall pay SDL the annual maintenance fee set forth in Exhibit A
            hereto (the "Maintenance Fee"j. which shall remain in effect for a period of one
            (1) year from the Effective Date^ and may be renewed thereafter for successive
            one (1) year terms (each, a "Renewal Support Period"!. SDL will provide written

Copyright© 2006 SDL pic. All rights reserved,   2                                       SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 4 of 20


             notice to the Customer not less than sixty (60) days prior to the end of the
             Initial Support Period or Renewal Support Period by way of an invoice for the
              next Renewal Support Period. The Customer may elect to proceed with the next
              Renewal Support Period, or may terminate this Agreement as of the end of the
             Initial Support Period or a Renewal Support Period (as the case may be), by
              means of written notice to SDL delivered at least thirty (30) days before the
              Initial Support Period or Renewal Support Period expires. The Maintenance Fee
              shall not increase in the first or second Renewal Support Period, and in any
              subsequent Renewal Support Period maintenance may not increase by a value
              greater than the lesser of the Consumer Price Index (CPI) or 5% per annum.
              CPI as used herein means the U.S.Consumer Price Index for all Urban
              Consumers, U.S. City Average - All Items 1982-1984 = 100 Base for the
              applicable twelve (12) month period as published by the Bureau of Labor
              Statistics ("Maintenance Fee Increase Limitation"). SDL shall be obliged to offer
              maintenance support for the products set out in Appendix A at their then
              current release level for a period of not less than 5 years from their release.
    4.3       Payment Terms. All amounts owing hereunder shall be paid in United States
              Dollars SDL shall invoice Customer for all fees due under this Agreement
              (including all fees due pursuant to the Exhibits). Accurate invoices shall be due
              and payable in full within forty-five (45) days after the date of Customer's
              receipt of such invoice. Fees shall fall due when stated in Exhibit A.
     4.4      Taxes.    Duties and Levies. All license fees, fees for services and other payments
              to SDL are exclusive of any and all taxes, duties or levies assessed by applicable
              governmental authorities. All such taxes, duties and levies (exclusive of any
              taxes based upon SDL's income) shall be assumed by and paid for by Customer.
5. LIMITED WARRANTIES AND DISCLAIMER.
     5.1 Warranty. SDL warrants as follows:
       (a)       It is a company duly organized, validly existing and in good standing under
                 the laws of England and Wales, with the full power and authority to enter into
                 and perform according to the terms of this Agreement and grant the license
                 rights set forth herein.
       (b)       For a period of six (6) months after the date the Software is received by
                 Customer (the "Warranty Period"), the Software (including any Upgrades
                 thereto) (i) shall conform to, and perform in substantial accordance with, the
                 Documentation; (li) will not contain any viruses; and (ill) will not include or
                 contain any "computer viruses" or "time bombs" as those terms are commonly
                 understood in the information process Industry, timer, clock, counter,
                 backdoor, other routine, design or unpublished means of entering the
                 Software which causes the Software to be monitored, erased, to become
                 inoperable or otherwise incapable of being used In the full manner for which it
                 was designed and licensed.
     (c)         SDL owns the Software, including all associated intellectual property rights, or
                 otherwise has the right to grant Customer the right and license provided in this
                 Agreement, and that neither the Software nor the Documentation infringes any valid
                 patent, or any copyrights, trademarks, or other proprietary rights of any third
                  parties.
       The procedures set forth in Section 5.2 shall provide SDL's sole and exclusive liability
       and Customer's sole and exclusive remedy for any alleged breach of Section 5.1(b),
       and the procedures set forth in Section 5.3 shall provide SDL's sole and exclusive
       liability and Customer's sole and exclusive remedy for any alleged breach of Section
       5.1(c).
      5.2 Remedy for Breach of Section 5.irb’). During the Warranty Period, if the Software
               does not perform as warranted and Customer notifies SDL in writing of such
               non-performance, SDL shall, at its option, use reasonable efforts to cure any
               defects in the Software, or replace such Software free of charge. In the event
               that SDL is unable to correct any defect that significantly restricts use of the
               Software or to replace the Software (or component thereof), then SDL shall
               refund to Customer the amounts paid for the defective Software, including but
               not limited to any Maintenance Fees, and terminate this Agreement. The
               warranty set forth above is made to and for the benefit of Customer only. The^n^
                                                                                     SLMAH 06B . Ij
Copyright © 2006 SDL pic. All rights reserved.   3
 Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 5 of 20


                warranty shall apply only if: (a) the applicable component of the Software has
                been properly installed or used at all times in accordance in all material
                respects with the Documentation; (b) no modification, alteration or addition has
                been made to the Software; and (c) the Software has not been subject to
                misuse, neglect or unusual physical, electrical or electromagnetic stress, or
                some other type of accident. THE FOREGOING PROVISIONS OF THIS
                SECTION 5.2 STATE CUSTOMER'S SOLE REMEDY FOR BREACH OF THE
                WARRANTY IN SECTION 5.1(b) ABOVE.
        5.3    Remedy for Breach of Section S.lfcl. The following provisions of this Section 5.3
                state Customer's sole remedy for breach of Section 5.1(c) above:
                (a)   SDL will, at its expense and Customer's request, defend any third party
                      claim or action brought against Customer, (i) which, if true, would
                      constitute a breach of the warranty contained in Section 5.1(c) ("SDL
                      Claim5"j, and SDL will indemnify and hold Customer harmless from and
                      against any costs, damages and fees reasonably incurred by Customer or
                      awarded against them, including but not limited to fees of attorneys and
                      other professionals, that are attributable to such SDL Claims. Customer
                      will: (i) provide SDL reasonably prompt notice in writing of any SDL Claim
                      and permit SDL, through counsel acceptable to SDL, to answer and defend
                      such SDL Claim; and (ii) provide SDL information, assistance and
                      authority, at SDL's expense, to help SDL to defend such SDL Claim. SDL
                      will not be responsible for any settlement made, by Customer without
                      SDL's written permission, which permission will not be unreasonably
                      withheld, conditioned, or delayed.
                      (i) Customer will, at its expense, have the right to employ separate
                             counsel and participate in the defence of any SDL Claim. SDL will
                             reimburse Customer upon demand for any payments made or loss
                             suffered by it at any time after the date hereof, based upon the
                             judgment of any court of competent jurisdiction or pursuant to a
                             bona fide compromise or settiement of claims, demands, or actions,
                              in respect to any damages related to any SDL Claim.
                      (ii)SDL may not settle any SDL Claim on Customer's behalf without first
                             obtaining Customer's written permission, which permission wiil not
                              be unreasonabiy withheid, conditioned, or delayed. In the event
                             Customer and SDL agree to settle a SDL Claim, SDL agrees not to
                              publicize the settiement without first obtaining Customer's written
                              permission, which permission will not be unreasonably withheld,
                             conditioned, or delayed.
                      (iii) SDL will not have any liability to Customer under this Section 5.3 to
                             the extent that any claim alleging infringement by the Software is
                             based upon (A) software, code or other work product created by SDL
                             in accordance with Customer's specifications (unless SDL had actual
                              knowledge that such Software actually was infringing); (B)
                             Customer's combination of any Software with hardware or software
                             items not provided by SDL or not contemplated by the
                              Documentation; or (C) Customer's modification of any Software.
                (b) Notwithstanding anything in this Section 5.3 to the contrary, should the
                      Software or portion thereof be held to constitute an infringement and use
                      as contemplated by this Agreement be enjoined or be threatened to be
                      enjoined, SDL will notify Customer and promptly, at SDL's option and
                      expense: (i) procure for Customer the right to continue using the
                      Software or portion thereof; cr (ii) replace or modify the Software or
                      portion thereof with a version that is non-infringing, provided that the
                      replacement or modified version does not materially Impact the
                      functionality of Software or portion thereof. If (i) or (ii) are not available
                      to SDL, SDL may terminate this Agreement and refund to Customer all
                      amounts paid to SDL by Customer under this Agreement with respect to
                      such infringing Software or portion thereof, subject to a reasonable offset
                      to reflect any unencumbered, use by Customer prior to the date of such
                      termination.

Copyright © 2006 SDL plo. All rights reserved,     4                                      SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 6 of 20


                  (c)
                 SDL and Customer agree that the foregoing indemnity obligations shall
                 survive the termination or expiration of this Agreement.
    5.4 Disclaimer. SDL DOES NOT WARRANT THAT THE SOFTWARE SHALL BE FREE
           FROM ALL DEFECTS OR ERRORS OR THAT THE COMPONENTS OF THE
           SOFTWARE ARE DESIGNED TO MEET ALL OF CUSTOMER'S BUSINESS
           REQUIREMENTS. EXCEPT AS SET FORTH ABOVE, SDL DISCLAIMS ALL
           WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ALL
           IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
           PURPOSE, AND NON-INFRINGEMENT, REGARDING OR RELATING TO THE
           SOFTWARE, OR ANY MATERIALS OR SERVICES FURNISHED OR PROVIDED TO
           CUSTOMER UNDER THIS AGREEMENT.
6.  LIMITATION OF LIABILITY. IN NO EVENT SHALL SDL'S LIABILITY ARISING OUT OF
    THIS AGREEMENT AND/OR THE USE OF THE SOFTWARE OR HOSTING ENVIRONMENT
    EXCEED THE AMOUNT ACTUALLY PAID BY CUSTOMER TO SDL UNDER THIS
    AGREEMENT, EXCEPT THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO (a)
    ANY CLAIMS ARISING OUT OF SDL'S BREACH OF LICENSING, CONFIDENTIALITY,
    WARRANTY AND INDEMNIFICATION OBLIGATIONS HEREUNDER, (b), PROPERTY
    DAMAGE OR PERSONAL INJURY, INCLUDING DEATH, DIRECTLY CAUSED BY OR
    SUSTAINED IN CONNECTION WITH SDL'S PERFORMANCE OF THE SERVICES
    HEREUNDER; OR (c) ANY CLAIMS ARISING OUT OF OR RELATING TO ANY NEGLIGENT,
    INTENTIONAL OR FRAUDULENT ACTS OF SDL IN NO EVENT SHALL EITHER PARTY OR
    ITS LICENSORS BE LIABLE FOR LOST PROFITS OR FOR ANY OTHER SPECIAL,
    CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING OUT OF
    THIS AGREEMENT, WHETHER UNDER THEORY OF CONTRACT, TORT, STRICT LIABILITY
    OR OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
    POSSIBILITY OF SUCH DAMAGES. THESE LIMITATIONS SHALL APPLY
    NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
7. CONFIDENTIALITY.
    7.1 Confidential Information. The Parties acknowledge that by reason of their
           relationship hereunder that each may have access to certain information and
           materials concerning the other Party's business, plans, services, the Software
           (in object or source code form), inventions, designs, marketing, finances,
           formulas, research. Customers, technology, products and other business
           information or trade secrets that such other Party treats as confidential
           ("Confidential Information''^ The Parties agree that neither shall use in any
           way for its own account or the account of any third party, nor disclose to any
           third party, any such Confidential Information revealed to it by the other Party,
           as long as such information is marked "Confidential" or "Proprietary", or
           information provided by one Party to the other verbally, provided that the
           disclosing Party (I) informs the receiving Party of its confidential or proprietary
           nature at the time of disclosure and (II) summarizes the confidential or
           proprietary information in writing to the receiving Party within 30 days of
           disclosure. The Parties shall take every reasonable precaution to protect the
           confidentiality of such Confidential Information of the other Party fora period of
           five (5) years.
    7.2 Exceptions. Confidential Information shall not include information which
           (a) becomes a part of the public domain through no act or omission of the
           receiving Party; (b) was in the receiving party's lawful possession prior to the
           disclosure by the disclosing Party and had not been subject to limitations on
           disclosure or use, as shown by the receiving Party's files existing at the time of
           disclosure; (c) is independently developed by the receiving Party's employees or
           independent contractors who have not had access to the Confidential
           Information; (d) is lawfully disclosed hereafter to the receiving Party, without
           restriction, by a third party who did not acquire the information directly or
           indirectly from the disclosing Party; or (e) is required to be disclosed by law or
           by order or requirement of a court, administrative agency, or other
           governmental body, provided, that the receiving Party will provide prompt,
           advance notice thereof to enable the disclosing Party to seek a protective order
           or otherwise prevent such disclosure .


Copyright © 2006 SDL pic. All rights reserved.   5                                  SLMAH 06B
 Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 7 of 20


8.  MAINTENANCE. During the Initial Support Period (and any renewals or extensions
     thereof), SDL shall provide Maintenance to Customer, subject to its payment of the
      Maintenance Fee, as set forth in Exhibit A.
      8.1 Maintenance Defined. "Maintenance" shall include:
               (a) Upgrades to Software;
               (b) Technical assistance by personnel fully trained and qualified by SDL to
                      assist or otherwise enable customers to implement and use the Software
                      in accordance with its corresponding documentation and specifications,
                      including trouble-shooting and similar problems but exclusive of
                      implementation (delivered as a separate, chargeable service)—all in
                      accordance with the terms and conditions of this Agreement and as more
                      particularly described in Exhibit C I"Support"V.
               (c) Documentation updates, if any;
               (d) Customer bulletins;
               (e) Access to Software support and maintenance information, if any,
                      however made available by SDL; and
               (f)    Error corrections commensurate with the initial response times and
                      priority levels, as set forth in Exhibit C hereto.
      8.2 Survival of Software License. Termination of Maintenance by either party shall
             not affect the Software license granted hereunder, which shall remain in full
             force and effect, subject to Section 10.
      8.3 Third Party Rights. For the avoidance of doubt. Maintenance shall extend solely
             to Customer and not to any third party, including, without limitation, any
             subcontractors or vendors of Customer.
9. HOSTING. During the Initial Support Period (and any renewals or extensions thereof),
      SDL shall provide hosting to Customer if specified in Exhibit A and subject to Customer
      payment of the Flosting Fee, as set forth in Exhibit A. Such hosting shall comprise
      access to the Hosting Environment as set forth in Exhibit B hereto.
10. TERM AND TERMINATION.
      10.1 Term. This Agreement shall commence on the Effective Date and shall continue
             in full force and effect for the period set forth in Exhibit A, unless earlier
             terminated as provided herein ("lerm")'
      10.2 Termination of Agreement. This Agreement, including all licenses granted
             hereunder, may be terminated as follows:
             (a) By either party, immediately upon written notice of termination to the
                    other party, in the event of a material breach of this Agreement by the
                    other party which remains uncured fora period of sixty (60) days, or
                    where such breach entails the failure to pay fees due, thirty (30) days,
                    after written notice of such breach is provided to the breaching party;
             (b) By either party, immediately upon written notice of termination to the
                    other party, in the event the other party: (i) becomes insolvent; (ii)
                    makes an assignment for the benefit of creditors; (iii) files a voluntary
                    bankruptcy petition; (iv) acquiesces to any involuntary bankruptcy
                    petition; (v) is adjudicated bankrupt; or (vi) ceases to do business;
             (c)    By SDL immediately upon written notice of termination in the event of any
                    breach of Sections 2.1 or 2.2, or in accordance with Section 5.2.
      10.3 Termination of Agreement for Convenience of Avava.
                    Avaya reserves the right to terminate the Agreement in whole or in part at any
                    time with or without cause upon five (5) days’ written notice to Supplier. Upon
                    termination, Avaya’s payment obligations shall be limited to the amounts owed
                    up to the termination date.
        10.4 Limited Refund. Except as set forth in Sections 5.2 and 10.2(a), in the event of
               any termination hereunder. Customer shall not be entitled to any refund of any
               payments made by Customer hereunder. In the event of Customer's
               termination of this Agreement under Section 10.2, Customer shall be entitled to
               a pro rata refund of any License and Maintenance Fees for which Customer
               prepaid up to the date of Customer's notice to SDL of its material breach of the
               Agreement.


Copyright© 2006 SDL pic. All rights reserved.     6                                      SLMAH_06B
 Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 8 of 20


     10.5 Effect of Termination. Upon the expiration or termination of this Agreement,
              Customer shall immediately cease use of the Software and other Confidential
              Information, and shall Irretrievably delete and/or remove such items from all
              Devices. Within thirty (30) days after expiration or termination of this
              Agreement, shall destroy all tangible copies of the Software and Confidential
              Information In every form. A representative of Customer's organization with the
              express authority to make such representation shall certify in writing to SDL
              that it has performed the foregoing. In the event that the hosting option has
              been contracted for, SDL shall promptly transfer to Customer, any and all
              stored Customer data on any and all of its hosted systems either in the form of
              a CD or DVD media, or in an electronic file emailed or securely transferred at
              Customer's discretion and direction. Upon notification by Customer of receipt of
              this stored data, SDL shall promptly destroy or delete any remaining Customer
              data on its hard drive or other systems, media or electronic memory or devices,
              and shall certify such destruction, or deletion, in writing, to Customer.
     10.6 Survival. The provisions of Sections 1, 2.1, 2.2, 3, 5, 6, 7, 10.3, 10.4, 10.5, and
              13, as well as any obligations of either party that have accrued prior to
              termination of this Agreement (including but not limited to payment
              obligations) shall survive termination of this Agreement.
11. AUDIT RIGHTS. SDL reserves the right to audit Customer's use of the Software upon
     reasonable advance notice, no more than once per calendar year, at SDL's expense.
     Any such audit shall be conducted during normal business hours at Customer's
     facilities and shall not unreasonably interfere with Customer's business activities. If
     such audit reveals that Customer is not using the Software in accordance with the
     material terms and conditions of this Agreement, (a) Customer shall promptly cease
     such unauthorized use; and (b) SDL reserves the right to charge Customer applicable
     license fees for any unauthorized use of the Software. Customer reserves the right to
     Audit, or have Customer's agent audit SDL's systems, and billing records pertaining to
     the accuracy of the billing no more than once per calendar year, at Avaya's expense.
     Any such audit shall be conducted during normal business hours at SDL's facilities and
     shall not unreasonably interfere with SDL's business activities.
12. PUBLICITY
     Neither Avaya nor Supplier shall use the other party's name or refer to the other party
     directly or indirectly in any media release, public announcement or public disclosure
     relating to the Agreement or its subject matter, including in any promotional or
     marketing materials, customer lists, referral lists or business presentations, without
     the prior written consent from the other party for each such use or release. Each
     party agrees not to display or use, in advertising or otherwise, any of the other party's
     marks without the other party's prior written consent, which consent may be given or
     withheld in that party's sole discretion.

13. GENERAL.
     13.1 Assignment. Either party may assign all of its rights and obligations under this
            Agreement to its owner or successor in business by giving notice in writing to
            the other party. However, Customer will have the right to assign the Agreement
            and its rights or obligations under it, in whole or in part, to any present or
            future affiliate able to perform its obligations under this Agreement or to any
            entity which acquires from Customer the operating assets utilized by Customer
            to fulfil its obligations under the Agreement. Subject to the foregoing, this
            Agreement shall be binding upon and inure to the benefit of the parties hereto
            and their respective successors and permitted assigns.
     13.2 Non-Exclusive Agreement. Nothing in this Agreement shall be construed as
            prohibiting SDL from licensing the Software to other parties or from providing
            services similar to those described herein to other parties or for Avaya to
            contract with other parties with similar services or software.
     13.3 Independent Contractors. The relationship between the parties to this Agreement
            is and shall be that of independent contractors. It is expressly agreed that
            nothing in this Agreement shall be construed to create or imply a partnership,
            joint venture, agency relationship or contract of employment. Neither party
            shall have the authority to make any statement, representation or commitmer^

Copyright © 2006 SDL pic. All rights reserved.   7                                  SLMAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 9 of 20


               of any kind, or to take any action, that shaii be binding on the other party,
               except as authorized in writing by the party to be bound.
        13.4 Force Maieure. Non-performance of either party, except for the making of
               payments, shaii be excused to the extent that performance is rendered
               impossibie by strike, fire, flood, earthquake, governmentai acts or orders or
               restrictions, faiiure of suppiiers, or any other reason where faiiure to perform is
               beyond the reasonabie controi and not caused by the negiigence of the
               nonperforming party.
        13.5 Entire Agreement: Amendment. This Agreement (together with the exhibits
               attached hereto) constitutes the entire agreement between SDL and Customer
               regarding the subject matter hereof. Ali prior or contemporaneous agreements,
               proposais, understandings and communications between SDL and Customer
               regarding the subject matter hereof, whether orai or written, are superseded by
               and merged into this Agreement. Neither this Agreement nor any exhibit hereto
               may be modified or amended except by a written instrument executed by both
               SDL and Customer.
        13.6 Severabiiitv. If any term, condition, or provision in this Agreement is found to be
               invaiid, uniawfui or unenforceabie to any extent, the parties shaii endeavour in
               good faith to agree to such amendments that shaii preserve, as far as possible,
               the intentions expressed in this Agreement. If the parties fail to agree on such
               an amendment, such invalid term, condition or provision shall be severed from
               the remaining terms, conditions and provisions, which shall continue to be valid
               and enforceable to the fullest extent permitted by law.
        13.7 Notices. All notices, consents and other communications hereunder shall be
               provided in writing and shall be delivered personally, by registered or certified
               mail (return receipt requested) or by facsimile or similar method of
               communication, or by overnight courier with a recognized international carrier,
               to include receipt signature, to the parties at the addresses set forth in Exhibit A
               (or such other address as may have been furnished by or on behalf of such
               party by like notice). Communications sent by facsimile shall be deemed
               effectively delivered upon dispatch. Communications sent by registered or
               certified mail shall be deemed effectively delivered five (5) calendar days after
               mailing, by overnight courier, 2 days after mailing.
        13.8 Waiver. Any waiver of the provisions of this Agreement or of a party's rights or
               remedies under this Agreement must be in writing to be effective. Failure,
               neglect, or delay by a party to enforce the provisions of this Agreement or its
               rights or remedies at any time shall not be construed and shall not be deemed
               to be a waiver of such party's rights under this Agreement and shall not in any
               way affect the validity of the whole or any part of this Agreement or prejudice
               such party's right to take subsequent action.
        13.9 Fleadinas. The article, section and subsection headings used in this Agreement
               are intended for reference purposes only and shall not affect the interpretation
               or construction of any provision of this Agreement.
        13.10 Export Restrictions. Customer agrees to comply fully with all relevant export
               laws and regulations to ensure that no information or technical data provided
               pursuant to this Agreement, including, but not limited to, the Software and the
               Documentation, is exported or re-exported directly or indirectly in violation of
               law. Customer may not download, export, or re-export the Software (a) into, or
               to a national or resident of, any country to which the United States or the
               United Kingdom has embargoed goods (including by the U.K.'s Export Control
               Organization's Sanctions Regimes Currently Implemented list), or (b) to anyone
               on the United States Treasury Department's list of Specially Designated
               Nationals or the United States Commerce Department's Table of Deny Orders.
               Customer represents and warrants that it is not located in, under the control of,
               or a national or resident of any such country or on any such list.
         13,11 Governing Law. Consent to Jurisdiction. The Agreement and all transactions
               under it shall be governed by the laws of the State of New York, United States
               of America, excluding its choice of laws rules and without regard to the
               provisions of any state Uniform Computer Information Transactions Act or
               similar federal or state laws or regulations. Supplier agrees to submit to the

Copyright © 2006 SDL pic. All rights reserved,    8                                      SLMAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 10 of 20


                 jurisdiction of any court wherein an action is commenced against Avaya based
                 on a claim for which Supplier has agreed to indemnify Avaya under the
                 Agreement.
        13.12     [Intentionally blank]
        13.13     Counterparts. This Agreement may be executed in counterparts, each of which
                  shall be deemed to be original, but all of which together shall constitute a single
                  instrument.
       13.14      English Language. The English language shall be used exclusively by the parties
                  and each of their representatives (a) in the drafting, negotiation, and
                  interpretation of this Agreement, including all amendments, exhibits, schedules,
                  and addenda hereto, and (b) in any formal or informal discussions, proceedings or
                  writings concerning any of the terms or provisions of this Agreement or the
                  execution thereof.
        13.15     Insurance. Supplier shall maintain and cause Supplier's subcontractors to
                  maintain the following minimum insurance limits and coverages during the term
                  of the Agreement;
                  1. As concerns workers employed in the United States and Canada, Worker's
                      Compensation and Employer's Liability insurance, covering each employee of
                      the Supplier engaged in the performance of work under this Agreement, with
                      minimum limits of liability in accordance with applicable state law in the case of
                      Workers' Compensation insurance, and with not less than the following limits of
                      liability in the case of Employers Liability insurance:
                          Workers' Compensation - Coverage A - Statutory
                          Employers Liability - Coverage B - Each Accident - $1,000,000
                          Policy Limit - $1,000,000
                          Each Employee by Disease - $1,000,000
                  2. Commercial General Liability insurance, written on an occurrence basis including
                      coverage for contractual liability, products and completed operations, personal
                      injury, bodily injury and broad form property damage with liability limits not
                      less than $2,000,000 per occurrence and annual aggregate.
                  3. Professional Liability insurance with limits not less than $2,000,000 per claim
                      and annual aggregate covering the errors and omissions of the Supplier. This
                      coverage shall be procured and maintained for a period of at least three (3)
                      year after completion of the Agreement.
                  Total per occurrence limits for coverage required above may be satisfied with any
                  combination of primary and umbrella/excess liability policies.
                  All Commercial General Liability and Automobile Liability insurance should be
                  primary and non-contributory. If requested by Customer, SDL shall provide a letter
                  under which SDL's insurer for General Liability shall agree to note the interest of
                  Customer with regard to this Agreement.
                  Prior to the start of work Supplier and all of Supplier's subcontractors shall
                  furnish Certificates of Insurance or adequate proof of the foregoing insurance.
                  Company shall be notified in writing at least thirty (30) days prior to
                  cancellation of a policy. Insurance companies providing coverage will be rated
                  by A.M. Best with at least an A- rating.




IN WITNESS WHEREOF the parties hereto, by their duly authorized representatives, have
executed this Agreement as of the date first set forth above.

SDL                                                     Avaya Inc.

By4-                                                    By;
Nkuie fprint^:                                          Name (prmt)j
TitleT^r:     s^i-e^crCtoe                              Title:__              4£
Date; _ Si (wjvAust 'aoe>fc                             Date:      i



Copyright © 2006 SDL pic. All rights reserved.      9                                      SLMAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 11 of 20


                                                EXHIBIT A

Software:                    SDL Translation Management System base licence for one server
                             SDL MultiTerm
                             SDL Trades 2006 (including SDLx)

Version:                     TMS Version 2006 SPl, MultiTerm Version 2006 SPl, SDL Trades Version 2006.

Components:                  SDL Translation Management System includes translation memory database,
                             workflow engine, portal access, integration with SDL MultiTerm. SDL
                             MultiTerm includes terminology database, editor and viewer user capability in
                             accordance with capacity limits outlined below. SDL Trades 2006 is a self
                             contained desktop product.

Term of Agreement: Perpetual

Hosting facility:            TMS and MultiTerm will be hosted by SDL. SDL Trades 2006 is a desktop
                              product and will reside on equipment operated by Customer.

Currency:                    US Dollars ($)

Licence Fee:                 $150,000
Maintenance Fee:             $22,500 per annum variable in accordance with the terms of this Agreement

Hosting Fee:                 $20,000 per annum, fixed with regard to usage, capacity limits, number of
                             authorised users and number of Author Assistant licenses or SDL Trados
                             licenses.

Usage:                       Capacity limits:

                             TMS base licence includes 1.7 million words of English language material
                             (known as "Source Words") per annum. Source Words are only considered
                             within this allowance if the words are actually processed for translation, and
                             not if they are matched by the translation memory process. In the first year of
                             operation only, the base licence includes 3.0 million Source Words.

                             Number of Authorised Users:

                             TMS may be used by unlimited numbers of users. MultiTerm may be used from
                             within TMS by any of those users. Stand alone use of MultiTerm is limited to 20
                             concurrent users on "view only" basis, and 10 concurrent users on "editing"
                              basis. These are known and "Terminology Viewers" and "Terminology Editors".
                               SDL Trados 2006 is licensed on a per seat basis. 3 (three) seats are included
                              in the Licence Fee set out above.

                             Customer shall have the right solely for its internal business purposes to
                             distribute the Software to as many employees and/or any vendors to Customer
                             as reasonably deemed necessary by the Customer, provided that the Software
                             is not used at any time by more than the number of Authorised Users licensed
                             hereunder. "Vendor" in this context means a language service provider
                             engaged now or in the future to provide language-related services to the
                             Customer. Customer shall not otherwise use the Software or access or
                             otherwise use the Software in any manner that would violate the End User
                             Licence Agreement.

Expansion Options:           Commercial agreement relating to the options available to the Customer for
                             their discretional purchase of further capacity, products or Authorised Users is
                             as follows:

                             CMS connectors:         software to enable bidirectional transfer of source and
                             translated material between a content management system and SDL TMS,
                             licensed per connector, of which one is required for connection to each discrete
                             content management system:
                                                                                                             OA
Copyright© 2006 SDL pic. All rights reserved.           10                                         SLIVIAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 12 of 20


                            Single fee licence per connector;              $30,000
                            Annual maintenance per connector:              $4,500

                            Multiterm client licences:      Additional concurrent client licences for
                            Multiterm are available as either "Terminology Viewers" or "Terminology
                            Editors". Each additional licence for "Terminology Viewers" carries a fee of
                            $300, and each additional licence for "Terminology Editors" carries a fee of
                            $600. In each case, the licence fee for additional Multiterm licences carries an
                            annual support and maintenance fee of 15% per annum, variable in
                            accordance with the terms of this Agreement.

                             SDL Trades 2006:      Additional licences attract a licence fee of $1,000 and
                             an annual support and maintenance fee of 15% variable in accordance with the
                             terms of this Agreement.

                            Additional capacity:   capacity increases allowing for increased increments of
                            source word throughput, referred to as "TMS Content Scaling". Each increment
                            provides for an ongoing annual increase of 500,000 words in the source word
                            throughput capacity.

                             For increments      between   1.7millionand   2.7million:   $75,000   per 500,000 words
                             For increments      between   2.7millionand   3.7million:   $68,750   per 500,000 words
                             For increments      between   3.7milllonand   4.7million:   $62,500   per 500,000 words
                             For increments      between   4.7millionand   5.7million:   $56,250   per 500,000 words
                             For increments      between   5.7millionand   6.7million:   $50,000   per 500,000 words
                             For increments      between   6.7millionand   7.7million:   $43,750   per 500,000
                             words.

                             Once annually, the parties will review utilisation of Source Words and will
                             determine if any Increase in licensed capacity is necessary.

                             Author Assistant: Author Assistant is a server based software product with
                             named client licensing, that allows a user of client products such as Microsoft
                             Word to access SDL TMS Translation Memories and SDL Multiterm databases in
                             order to compare authored material and suggest changes that will increase the
                             percentage of match to existing material, thus lowering the amount of
                             authored material requiring translation. ,The server part of the product attracts
                             a licence fee of $30,000 and includes the first 10 client licences. Additional
                             client licences attract a licence fee of $1,500. Total licence fees for Author
                             Assistant attract an annual support and maintenance fee of 15% variable in
                             accordance with the terms of this Agreement.

                             Licence fee cap: The maximum licence fee payable under this agreement,
                             including any additional capacity and the CMS connector licenses but not
                             including Author Assistant or any additional licenses as described in this
                             section, is $700,000. At the point that a license fee of $700,000 is reached for
                             the relevant license, such licences become "unlimited" with regard to volume.

                             Terms specific to Author Assistant Licenses, Additional Licenses and Additional
                             Capacity:          Fees for any Author Assistant or additional licence as
                             described in this section or for additional capacity as described in this section
                             shall fall due Immediately and shall be payable in accordance with the payment
                             terms given in the Agreement. Annual maintenance fees associated with
                             Author Assistant and/or additional licenses shall initially be pro-rated for the
                             remainder of the annual period of maintenance for the Software, and the
                             annual amount shall subsequently be added to the Maintenance Fees for
                             subsequent periods for which the Customer elects to take Maintenance.
                             Maintenance shall not be available for Author Assistant or for additional
                             licenses other than for periods for which maintenance is taken for the initially
                             licensed Software.

                             Pricing validity:     The expansion option pricing set out in this Exhibit A is valid
                             indefinitely.




Copyright© 2006 SDL pic. All rights reserved.              11                                             SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 13 of 20


Fee Due Dates:               The License Fee and the first Maintenance Fee and the first Hosting Fee shall be
                             invoiced on or after the Effective Pate of this Agreement.
                             Any Maintenance Fee subsequent to the first Maintenance Fee shall be Invoiced
                             on or after the start of the Renewal Support Period to which it appiies.
                             Any Hosting Fee subsequent to the first Hosting Fee shall be portioned into
                             quarters, each such quarter-amount shall be invoiced on or after at the start of
                             the three-month period for which it applies. In the event that the Client
                             terminates Hosting under the terms of this Agreement, the Client shaii be
                             entitled to a refund of that portion of a paid quarterly Hosting Fee which
                             applies to any period after the date of such termination.

Parties' Notice Addresses:

SDL:                         SDL pic
                             Globe House, Clivemont Road,
                             Maidenhead, Berkshire SL6 7DY
                             England
                             Facsimile: +44 1628 416386
                             Attn: Head of Commercial Contracts

Customer:                    For matters relating to the Agreement:
                             Avaya
                             1300 West 120th Ave, D4-H62
                             Westminster, CO 80234
                             USA
                             Phone: +1.303.538.1636
                             Attn: Technical Manager - ECAD Localization

                             For matters relating to invoicing for licence fees and other fees due:
                             Avaya
                             1300 West 120th Ave, D4-H62
                             Westminster, CO 80234
                             USA
                             Attn: General Counsel




Copyright © 2006 SDL plo. All rights reserved.          12                                            SLi\/lAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 14 of 20


                                        EXHIBIT B
                           HOSTING FACILITY AGREEMENT
This appendix, where reievant, shouid be read in conjunction with the Package Licence
Agreement
HOSTING SERVICES
1. The hosting services wiii inciude providing lOMBPS access or better to an internet based
   web server, at a iocation specified in advance by SDL, for the purpose of hosting
   Customer's Database.

COMPLIANCE WITH LAWS
2. Customer will use SDL's hosting services and facilities in a manner that does not violate
   any applicable law or regulation.

LIMITATION ON USE
3. The hosting services are provided for Customer's individual business, and Customer may
   not transfer any connections nor resell or otherwise dispose of any of the hosting
   services to any third party except its third party contracted service provlder(s) without
   the prior written consent of SDL, such consent shall not be reasonably withheld. SDL
   may not engage subcontractors to perform the hosting services, without the prior written
   consent of Customer, such consent not to be unreasonably withheld, and provided that
   such subcontractors comply with the terms of this appendix. Customer shall endeavour
   to notify SDL in writing of any expected unusual database usage as soon practicable
   after becoming aware of such likely usage. Unusual database usage might typically be
   an instance in which volume of source words or number of submitted files are expected
   to be three (3) or more times their typical average monthly values based upon the past
   six (6) months traffic, or upon the monthly proportion of annually contracted source
   words. For the avoidance of doubt, the purpose of this notification is to provide SDL with
   opportunity to carry out load balancing activity on the hosting services to assist in the
   provision of consistent service delivery.

DATABASE CONTENT
4. Customer will supply all text and other data for the database and SDL will have no
   obligation to supplement, modify, alter, review, or edit any data that forms or goes to
   make up the database at any time unless specifically authorised by Customer, in which
   case any such work shall be governed by the terms agreed between Customer and SDL,
   SDL acknowledges that the database is the property of Customer and that SDL shall
   have no proprietary interest therein. SDL shall
    a.   use the database strictly as necessary to carry out its obligations hereunder, and for
         no other purpose whatsoever;
    b. permit SDL's employees and agents to access the database only where absolutely
       necessary for the purposes of providing or supporting the hosting services hereunder;
    c.   require such employees and agents to treat the content of the database with
         complete confidentiality.

SECURITY
5. SDL shall ensure that all hosted environments meet the following physical security
   requirements;
    a. Single point of entry to hosting areas;
    b.   Main access monitored with additional access for emergency purposes only;
    c.   Access validation with identity check;
    d. Access only to persons on SDL approved access list.




Copyright©2006 SDL pic. All rights reserved.      13                                   SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 15 of 20


     SDL shall also ensure that all hosted environments meet the following electronic security
     conditions:
     a. Log-in validation;
     b. Creation of accounts only as verified by SDL or sub-contracted hosting provider;
     c. Secure encrypted connections to access servers;
     d. Servers running behind secure firewall.

WARRANTIES
6. SDL warrants that, other than during periods of scheduled maintenance, the hosting
   services will be provided with an uptime of at least 99,0%. SDL shall provide notification
   of the scheduled maintenance periods to Customer at least 5 business days in advance,
   such scheduled maintenance shall be limited to 4 hours per month on average. Should
   the 99.0% uptime, with scheduled maintenance excepted, not be achieved twice in a
   rolling calendar year, SDL shall provide a 10% of the monthly fee credit on the foliowing
   hosting services quarterly invoice. If it is missed a third time in a 12 month rolling
   period, a 15% service credit will be calculated in the same way deducted on the following
   hosting services quarterly invoice. A fourth miss will result in a 25% credit calculated in
   the same way on the following hosting services quarterly invoice. In the event that a 5 th
   miss occurs, a 50% credit calculated in the same way shall be applied to the following
   hosting services quarterly invoice. If the uptime is less than 94.5% then an additional
   20% service credit calculated in the same way shall be applied to the following hosting
   services quarterly invoice. Force majeure events that impact the uptime shall be
   exempt from the uptime calculation. The hosting services are provided with no other
   warranties of any kind and SDL does not warrant that the hosting services will be
   uninterrupted or error-free.

TERMINATION OF HOSTING SERVICES BY SDL
7. SDL may discontinue providing the hosting services to Customer for conduct by
   Customer that breaches this Agreement, provided that SDL shall have first notified
   Customer In writing of the suspected breach and given at least sixty (60) days in which
   to cure the same, unless the breach relates to non payment of fees due, in which case,
   SDL shall have given at least thirty (30) days in which to cure the same. If the hosting
   services are terminated for any reason SDL shall promptly provide Customer with the
   information contained in the Customer's database by electronic or some other means of
   transmission as may be agreed between the parties. Customer shall not be entitled to a
   refund for the unused portion of any hosting services.

TERMINATION OF HOSTING SERVICES BY CUSTOMER
8. Customer may terminate this hosting agreement at any time by providing SDL with at
   least five (5) days advance written notice, in which case the following will apply:
     a. Customer shall be entitled to use the database on Customer's own server, or to host
        the database on a third party server;
     b, SDL will promptly provide Customer with the information contained in Customer's
        database by electronic or other means.

INDEMNIFICATION
9. Customer agrees to indemnify and hold harmless SDL, its officers, agents, directors, and
   employees against any and all claims, actions, proceedings, expenses, damages and
   liabilities (including but not limited to any governmental investigations, complaints and
   actions) and reasonable attorney's fees arising out of, or in connection with any claim
   arising out of the content of the database.

DATA PROTECTION



Copyright © 2006 SDL pic. All rights reserved.   14                                  SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 16 of 20


10. Both parties shall be responsible for full compliance with all data protection regulations
    and other principles enshrined in law, if any, affecting the database where such database
    contains personal data. No non-public personal data shall be provided by Customer to
    SDL under this Agreement without the express written consent of both parties. In the
    event that Customer wishes to supply non-public personal data to SDL Customer shall
    propose additional terms or an additional set of undertakings concerning such data for
    SDL's acceptance, such acceptance not to be unreasonably withheld.

DATA BACKUP
11. SDL will ensure that hosted data is backed up not less frequently then once in every 24
    hour period and kept offsite at a suitable retention site. Such backup media shall be
    kept for a minimum of 30 days (excluding Saturdays, Sundays and Public Holidays).

CATEGORIES AND RESPONSE TIMES
12. Hosting Support is provided In the following categories:
          Category 1 - A connectivity problem, within the confines of the network directly
             under SDL's control, causing a complete system breakdown or serious disruption
             of the business process for which no work-around can be put in place.
          Category 2 - A server hardware error causing a complete system breakdown or
             serious disruption of the business process for which no work-around can be put in
             place.
          Category 3 - An operating system error causing a complete system breakdown or
             serious disruption of the business process for which a work-around can be put in
             place.
     Category 1 error reports            will be handled by SDL within 2 (two) working hours.
     Category 2 error reports            will be handled by SDL within 4 (four) working hours.
     Category 3 error reports            will be handled by SDL within 8 (eight) working hours.

     SDL will make commercially reasonable efforts to solve the reported problems within the
     following periods;
          Category 1    within four working hours
          Category 2         within three working days
          Category 3         two working days, dependant upon Operating System vendor support
    For the purposes of this Section 12, working hours and working days are: 09:00 to 17:00
    Central European Time other than weekends and national holidays in England, and 09:00
    to 17:00 Pacific Standard Time other than weekends and national holidays in California,
    in both cases as adjusted for summer time.

    SDL will endeavour to meet the specified response times as defined above, but makes no
    guarantee of immediate problem resolution.
SCHEDULED MAINTENANCE
13. As part of SDL's server hosting service, regular maintenance Is completed on each
    server. During the execution of this maintenance performance may be adversely
    affected. During weekly maintenance and under exceptional circumstances the server
    may need to be restarted, resulting in up to 15 minutes downtime.

    The following table shows start and end times (GMT/BST) for the three scheduled
    maintenance slots.



                                          Asia Slot            Europe Slot              USA Slot
   Mon-Fri                             18:00 - 20:00          21:00 - 23:00          02:00 - 04:00



Copyright© 2006 SDL pic. All rights reserved.            15                                       SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 17 of 20


   Sat 81 Sun                           18:00 - 00:00        21:00 - 03:00        02:00 - 08:00
   USA Slot
                                                                   [ Asia / Europe / USA ]

    Customer Contact to receive notifications of planned outages and downtime:
   Name:                Barbara J, Scott
   Position:                       Technical Manager - ECAD Localization
   E-mail Address:                 barbaraadams@avaya.com
   Telephone Number;               + 1.303.538.1636




Copyright © 2006 SDL pic. All rights reserved.          16                                   SLMAH 06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 18 of 20


                                                   EXHIBIT C
                                               SUPPORT AGREEMENT
ARTICLE 1 - DEFINITIONS
In this Exhibit, the following words shall have the following meaning:
- Agreement; the Enterprise Software License and Maintenance Agreement of which this
Exhibit forms part.
- Response time: the maximum period which may elapse between the time at which a
problem is notified and the time at which SDL starts to solve the problem.
- Software: the computer software program as defined in the Agreement.
- Support Services; the provision of such services by SDL to Customer as may be necessary
or required to facilitate the reasonably uninterrupted and problem free operation of the
Software.
- Working days: Monday to Friday, with the exception of official public holidays in the United
Kingdom.
- Working hours; working days from 0900 to 1800 hours GMT/BST (as appropriate).
ARTICLE 2 - GENERAL
1. As long as Customer purchases/receives Support Services from SDL, SDL will provide the
    same to Customer from one or more designated locations. ,
2. Customer's designated representative(s) shall request Support via SDL's on-line
   customer support centre or by such other means as SDL may reasonably designate. SDL
   will provide Support to Customer only through its designated representatives.
    a. Maximum Number of Customer designated representatives:            [2, unless
    indicated].
    b. Customer designated representatives (s) (include name, address, telephone,
    facsimile, email):



3. The Support Services herein shall continue from year to year unless terminated or
   discontinued in accordance with the Agreement.
4. Where Exhibit A indicates that the Software is licensed for installation on Customer site.
   Customer shall remain fully responsible to maintain adequate hardware, operating
   systems, backend databases, virus protection, database and operating system backup
   procedures, data recovery programs, and the like descriptions of which shall be provided
   in writing by SDL

ARTICLE 3 - SOFTWARE SUPPORT
1. Second-line support by on-line customer support centre shall be the preferred method of
   communication during the term of the Agreement.
2, Support and assistance on third-party software is included insofar as this is required to
   support the Software supplied by SDL.

ARTICLE 4 - COMMUNICATION AND REVIEW
1. Parties have specified contact details for day-to-day operational contact (insofar as
   required) regarding the execution of the Support Services.
    a. SDL;
       Telephone Support: +44 (0)114 253 5250
       (or such other number(s) as may be notified from time to time)
       E-mail Support: SDLTMSSUPPORT@SDL.COM
     b. Customer: Barbara J. Scott
        Telephone: +1.303.538.1636
        E-mail: barbaraadams@avaya.com
2. Parties will discuss the support service level provided by SDL regularly (at least once a
   year), in order to improve co-operation in that respect.


Copyright© 2006 SDL pic. All rights reserved           17                            SLMAH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 19 of 20


ARTICLE 5 - ADMINISTRATION
1. SDL will log all the support requests by Customer by on-line customer support centre,
   including
     a. Date and time of reception of the request
     b. Name of the Customer contact person
     c. Short description of the request or report
     d. Date and time that handling of the request or report starts
     e. Date and time that an error report is solved
     f.   Names of the SDL employees receiving and handling the requests/reports.
2. If so requested by Customer, SDL will provide copies of the administration logs to
   Customer within two business days of the request.

ARTICLE 6 - CATEGORIES AND RESPONSE TIMES
1. Support is provided in the following categories:
          Category 1 - A Software error causing a complete system breakdown, or a Software
             error causing serious disruption of the business process for which no work-around
             can be put in place.
          Category 2   - A Software error causing a complete system breakdown, or a
             Software error causing serious disruption of the business process for which a
             work-around can be put in place.
          Category 3 - Software errors that       do not fall in category 1 or 2.
2. Category 1 error reports will be handled by SDL within 4 (four) working hours.
   Category 2 error reports will be handled by SDL within 8 (eight) working hours.
   Category 3 error reports will be handled by SDL within 2 (two) working days.
3. SDL will use commercially reasonable endeavours to solve the reported problems within
   the following periods:
          Category 1          within one day
          Category 2          within one week
          Category 3          in the next Update (or not to exceed 3 months)

4. Support Services are provided by SDL on Software-related matters only. Maintenance of
   Customer data is not included in this Agreement.
5. SDL will make commercially reasonable efforts to meet the specified response times as
   defined above, but makes no guarantee of immediate problem resolution. Handling shall
   be defined as commencing solution or "work around" efforts and reporting back to the
   reporter of the error that work is underway. Additionally, SDL shall keep detailed reports
   of the time of receipt of an error report and the time that the error report was dispatched
   to a technician and solution work commenced. These reports will be produced and
   submitted to Avaya within 10th day of the following month that activity is being reported
   for and will form the basis of the following service credits:




Copyright © 2006 SDL plo. All rights reserved.       18                               SLIV1AH_06B
Case 1:18-cv-07799-JMF Document 10-1 Filed 10/30/18 Page 20 of 20


     a. If in a hosted solution, if SDL exceeds the four working hours limit on Category 1
        error reports, or eight working hours limit on category 2 reports for handiing between
        3 and 5 times in a one calendar month period, then a 10% service credit on the next
        hosting services quarterly invoice will be taken. If SDL exceeds the same limits 6 to
        9 times in a one calendar month period, then a 15% service credit on the next
        hosting services quarterly invoice will be taken. If SDL exceeds the same limits 10 or
        more times, then a 20% service credit on the next hosting services quarterly invoice
        will be taken. However, notwithstanding the aforementioned, SDL shall have one
        month exempted from the first tier only: exceeding the time limit for category 1 and
        2 issues 3 to 5 times in one calendar month. Service credits for this sub-section shall
        be applied to Hosting Fees as reduced by any service credits awarded for Hosting
        Fees under Exhibit B to this Agreement.
     b. If in a non-hosted solution, if SDL exceeds the four working hours limit on Category 1
        error reports, or eight working hours limit on category 2 reports for handling between
        3 and 5 times in a one calendar month period, a 5% service credit on the next
        software maintenance invoice will be taken. If SDL exceeds the same limits 6 to 9
        times in a one calendar month period, then a 7.5% service credit on the next
        software maintenance invoice will be taken. If SDL exceeds the same limits 10 or
        more times, then a 10% service credit on the next software maintenance invoice will
        be taken. However, notwithstanding the aforementioned, SDL shall have one month
        exempted from the first tier only: exceeding the time limit for category 1 and 2
        issues 3 to 5 times in one calendar month.
6. For the purposes of this Article 6, working hours and working days are: 09:00 to 17:00
   Central European Time other than weekends and national holidays in England, and 09:00
   to 17:00 Pacific Standard Time other than weekends and national holidays In California,
   in both cases as adjusted for summer time.

ARTICLE 7 - CUSTOMER'S RIGHTS AND RESPONSIBILITIES
1, Customer shall provide first-line support to its internal users. This shall consist of taking the first
     intake of all questions/remarks regarding the Software and passing them on to the Customer
     specialists, who shall endeavour to solve the problems.

     If the knowledge of the Customer specialists is insufficient, SDL shall be contacted for second-line
     support.
2,   Customer shall notify SDL promptly following the discovery of a Software error. Customer shall
     assist SDL in the solving of any reported problem by providing a listing of output and any other
     data that SDL may need to reproduce the Software error.




Copyright© 2006 SDL pic. All rights reserved.        19                                          SLWIAH 06B
